Citation Nr: 1517668	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-47 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for carpal tunnel release, right, associated with impairment right elbow (major).

2.  Entitlement to extension of a temporary total rating for convalescence following surgery beyond November 30, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from September 1974 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his November 2010 substantive appeal, the Veteran indicated that he wanted to appear at a Board hearing at a local VA office, but in December 2010 withdrew that hearing request.  As such, the Board does not find that a hearing request is pending.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased rating for his right carpal tunnel syndrome and an extension of his temporary total rating for convalescence following September 14, 2009, surgery.  The Board finds that a remand for further development is required prior to adjudication of these issues.

As to the increased rating claim, the Veteran was last afforded a VA examination for his right carpal tunnel disability in July 2013.  In multiple subsequent statements, the Veteran has contended that this examination was inadequate.  Specifically, he has contended that the physician assistant conducting the examination was incompetent and did not accurately report the Veteran's symptoms.  He appears to believe that the physician assistant was minimizing his symptoms, as he stated, "While the physicians assistant was examining my arms and hands, and when my right arm and ha[n]d started to shake, he told me that I could stop that, and I was not impressing him."  In an April 2015 statement, the Veteran's representative also requested that the matter be remanded to afford the Veteran another VA examination.  Although the Board does not find specific inadequacies in the July 2013 VA examination report, in light of the Veteran's contentions regarding the minimizing of his symptoms and the request of his representative, the Board concludes that a remand is required to afford the Veteran a new examination.

As to the Veteran's claim for an extension of his temporary total rating for convalescence following surgery, the October 2010 Statement of the Case (SOC) limited consideration for extension of the temporary total rating to the right carpal tunnel release that was accomplished on September 14, 2009; however, the Veteran's statements clearly indicate that the basis for his claim for extension is based on both the right carpal tunnel release and the right ulnar nerve transposition that was done the same day.  For example, the Veteran's November 2010 substantive appeal specifically disagreed with the October 2010 SOC on the basis that it "was not comprehensive in that it did not address the elbow surgery done at the same time the wrist was done... My [doctor] told me the convalescence period for the elbow would be 9 months, not including the wrist."  The October 2010 SOC and subsequent Supplemental Statements of the Case (SSOCs) failed to consider whether an extension of the temporary total rating was warranted based on the Veteran's September 14, 2009 right elbow surgery, limiting consideration only to the right wrist carpal tunnel surgery.  The Board notes that in a May 2013 letter the RO acknowledged the Veteran's November 2010 submission suggested that he was claiming that the extension of his temporary total rating should be based on both his right wrist and right elbow surgeries and asked the Veteran to confirm that theory of entitlement.  As the Veteran did not directly respond to that letter, the RO did not further consider this claim.  

The Board finds, however, that the Veteran's statements unequivocally demonstrate that his claim for an extension of his temporary total rating is based on both his right wrist and right elbow surgeries in September 2009.  In a February 2011 statement (i.e. after the November 2010 substantive appeal), the Veteran continued to posit the same theory stating, "There is permanent nerve damage to my right elbow and wrist, and after the surgery of September 2009 it certainly took more than a mere two months for my right elbow and hand to mend."  Thus, the Board concludes that the November 2010 contentions were not isolated statements, but represent the Veteran's theory of entitlement in this case.  As such, the Board concludes that a remand is required for appropriate development and readjudication taking into account all aspects of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from December 2013 to the present.

2.  Conduct any development deemed appropriate with respect to the temporary total claim, to include the theory of the necessity of extended convalescence for both his right wrist and right elbow disabilities following the September 2009 surgeries.

3.  Schedule the Veteran for appropriate VA examination, with an examiner other than the one who conducted the July 2013 VA examination, in order to determine the current severity of his right wrist disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

4.  After the above is complete, readjudicate the Veteran's claims, to include entitlement to a temporary total rating for convalescence based on both his September 2009 right wrist and right elbow surgeries.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




